Citation Nr: 0514476	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-14 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant meets the basic eligibility 
requirements for improved death pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 until 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death in May 1980.

2.  The appellant remarried and her death pension benefits 
were terminated.

3.  The appellant began legal proceedings to divorce her 
subsequent husband in June 1992.

4.  The appellant was divorced from her second husband in 
December 1992 and that marriage has not been annulled or 
determined void.


CONCLUSION OF LAW

The appellant does not meet the eligibility criteria as the 
surviving spouse of the veteran for VA death pension benefit 
purposes.  38 U.S.C.A. §§ 101(3), 103, 1541 (West 2002); 38 
C.F.R. §§ 3.50, 3.55 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in May 2004 apprised the appellant 
of the information and evidence necessary to substantiate her 
claim.  Such correspondence also apprised her as to which 
information and evidence, if any, that she is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  She was also advised to send any 
evidence in her possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the appellant as required by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 5103 and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially denied prior to 
provision of VCAA notice.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the claimant 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for VA benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notice.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  


Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that all pertinent 
documents have been obtained from the appellant.  In a 
December 2004 statement, the appellant stated that she had no 
further information to submit.  The appellant has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and she has done so.  There is no 
indication that there exists any additional obtainable 
evidence which has a bearing on the appellant's claim which 
has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Additionally, that Board notes that the facts of this case 
are not in dispute, and the application of the law to the 
facts is dispositive.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).



Analysis

A marriage certificate shows that the appellant married the 
veteran in March 1942.  The appellant was married to him in 
May 1980, when he died.  The appellant was awarded death 
pension benefits in 1980.  Subsequently, the appellant 
married H.D., and her death pension benefits were terminated.  
The appellant petitioned for divorce from H.D. in June 1992.  
The petition indicates that the appellant and her H.D. 
separated on June 10, 1992.  The appellant's divorce decree 
was issued in December 1992.  The appellant has not claimed, 
and the record does not indicate, that the marriage to H.D. 
was annulled or determined to have been void.  The appellant 
is now seeking entitlement to death pension as the surviving 
spouse of the veteran.

VA shall pay to the surviving spouse of each veteran of a 
period of war who met certain service requirements pension at 
the prescribed rate.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 
3.3(b)(4) (2004).  This benefit is known as improved death 
pension.

"Surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) (2004) [pertaining to valid marriages] (see 38 
U.S.C.A. § 101(3)) and who was the spouse of the veteran at 
the time of the veteran's death and, except as provided in 38 
C.F.R. § 3.55 [pertaining to reinstatement of benefits 
eligibility based on terminated marital relationships] has 
not remarried.  38 C.F.R. § 3.50.

On or after January 1, 1971, benefits may be resumed to an 
unmarried surviving spouse upon filing of an application and 
submission of satisfactory evidence that the surviving spouse 
has terminated a relationship, if the relationship terminated 
prior to November 1, 1990, or if the legal proceedings 
terminating the relationship commenced prior to November 1, 
1990.  38 C.F.R. § 3.55(a)(2). 

In this case the appellant did not commence legal proceedings 
seeking divorce from H.D. until June 1992.  Since this was 
subsequent to November 1, 1990, the appellant cannot now be 
recognized as the deceased veteran's surviving spouse for the 
purpose of receiving death pension benefits.  38 C.F.R. § 
3.55(a)(2).

38 C.F.R. § 3.55(a)(1) does provide that the remarriage of a 
surviving spouse shall not bar the furnishing of benefits to 
such surviving spouse if the marriage: (i) was void, or (ii) 
has been annulled by a court having basic authority to render 
annulment decrees, unless it is determined by VA that the 
annulment was obtained through fraud by either party or by 
collusion.  As discussed above, such is neither shown nor 
asserted in this case.  Rather, as indicated, the appellant 
obtained a divorce from H.D.

Finally, the Board notes that 38 C.F.R. § 3.55 and the 
statute on which the regulation is based, 38 U.S.C.A. § 103, 
provide that eligibility for dependency and indemnity 
compensation (DIC) benefits may, in certain circumstances, be 
reinstated to a surviving spouse of a veteran who remarried 
after the death of the veteran and whose remarriage was 
terminated by death or divorce.  The statute and regulation 
do not, however, contain an equivalent provision relating to 
death pension.

Accordingly, the appellant lacks entitlement under the law to 
the benefit which she is claiming, and her claim must be 
denied on that basis.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.50; 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

The appellant does not meet the basic eligibility 
requirements for improved death pension benefits.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


